DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
This communication is in response to the amendment filed February 1 2021. Claims 1-21 are currently pending.

Response to Arguments
Regarding the remarks for the rejection of claims 1-20 under 35 USC 101, the Examiner respectfully disagrees. Applicant claims that:
The claims cannot practically be performed in the human mind; claimed technical solution is impossible for the human mind to perform
The claims recite a technological improvement 
Regarding remark i., the Examiner respectfully disagrees. The claims recite the abstract idea of a mental process because information that can be gathered after a query to a database can be used to make a judgement on the payer for a patient and an in network facility that is covered under the payer. The technological based solution recites additional elements that have been considered in the below rejection.

Regarding remark ii., the Examiner further respectfully disagrees. The recitation of the elements in the independent claims recite the use of general computer components and processes in the 

Because of the pending amendments, the arguments under 35 USC 103 are considered moot, and a new grounds of rejection is stated below. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-10 and 21 are related to a system (i.e., a machine), and claims 11-19 are also related to a method (i.e., a process). Claim 20 is related to a “non-transitory” computer-readable medium that 

2019 PEG: Step 2A- Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:

A system, comprising: 
at least one data processor; and 
at least one memory storing instructions, which when executed by at least one data processor, result in operations comprising: 
receiving, at an exchange platform, a first raw data from a client, the first raw data including image data associated with a patient;
parsing, by the exchange platform, the image data to generate patient data associated with the patient;
in response to the patient data failing to identify at least one payer for the patient, generating, based on at least a portion of the patient data, a first query and a second query;
querying, by the exchange platform, a plurality of payer systems in order to identify the at least one payer for the patient, the querying including sending the first query to a first membership database at a first payer system and the second query to a second membership database at a second payer system; 
in response to a payer associated with the first payer system being identified as the at least one payer for the patient, sending, by the exchange platform, a third query to a provider database at the first payer system, the third query configured to retrieve at least a first preferred in-network facility for the patient; and 
generating, by the exchange platform, a user interface for displaying, at the client, patient routing data that includes the first preferred in-network facility.

The Examiner submits that the foregoing underlined limitations constitute an idea “of itself”, more specifically “a mental process” because parsing image data to generate and determine patient data and then, if the patient information cannot identify the payer for the patient, determining a patient’s medical payer and finding out a preferred in-network facility based on the patient’s patient data from a query is an analysis and judgement that can be performed in the human mind. 

Any limitations not identified above as part of a mental process are deemed “additional elements” (i.e., receiving data) and will be discussed in further detail below. 

Accordingly, the claim as a whole recites at least one abstract idea.

Furthermore, the abstract idea for Claim 11 is identical as the abstract idea for Claim 1, because the only difference between Claims 11 and 11 is that Claim 11 recites a method, whereas Claim 1 recites a system. Additionally, the abstract idea for Claim 20 is identical as the abstract idea for Claim 1, because the only difference between Claims 20 and 1 is that Claim 1 recites a system, whereas Claim 20 recites a non-transitory computer readable medium with a data processor, which as discussed below is deemed to merely be an “additional element”.

Furthermore, depending claims 3, 5, 6, 7, 13, 15, 16, 17 further define the at least one abstract idea, and thus fail to make the abstract idea any les abstract.

In relation to claims 3 and 13,  they recite generating a patient route data for another facility based on whether the first in-network hospital is non-compliant, therefore merely further define steps that were indicated as being part of the abstract idea, and is thus part of a mental process.

In relation to claims 5 and 15, they recite determining a diversion status of a hospital for the first-preferred in-network facility,  and therefore merely further define steps that were indicated as being part of the abstract idea, and is thus part of a mental process.

In relation to claims 16 and 16, they recite determine the routing data based on a threshold quantity of time, and therefore merely further define steps that were indicated as being part of the abstract idea, and is thus part of a mental process.

claims 7 and 17, they recite determine traffic conditions and generating a patient route to another facility based on the route and time,  and therefore merely further define steps that were indicated as being part of the abstract idea, and is thus part of a mental process.

2019 PEG: Step 2A- Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrates the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exceptions into a “practical application.”

In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A system, comprising: 
at least one data processor; and 
at least one memory storing instructions, which when executed by at least one data processor, result in operations comprising (mere computer implementation as noted below, see MPEP 2106.05(f)): 
receiving, at an exchange platform (mere computer implementation as noted below, see MPEP 2106.05(f)), a first raw data from a client, the first raw data including image data associated with a patient (merely data-gathering steps as noted below, see MPEP 2106.05(g)); 
parsing, by the exchange platform, the image data to generate patient data associated with the patient;
in response to the patient data failing to identify at least one payer for the patient, generating, based on at least a portion of the patient data, a first query and a second query (merely data-gathering steps as noted below, see MPEP 2106.05(g));
querying, by the exchange platform, a plurality of payer systems in order to identify the at least one payer for the patient, the querying including sending the first query to a first membership database at a first payer system and the second query to a second membership database at a second payer system (merely data-gathering steps as noted below, see MPEP 2106.05(g)); 
in response to a payer associated with the first payer system being identified as the at least one payer for the patient, sending, by the exchange platform, a third query to a provider database at the first payer system, the third query configured to (merely data-gathering steps as noted below, see MPEP 2106.05(g)) retrieve at least a first preferred in-network facility for the patient; and 
generating, by the exchange platform, a user interface for displaying, at the client, patient routing data that includes the first preferred in-network facility (merely post solution activity as noted below, see MPEP 2106.05(g)).



Regarding the additional limitations of the data processor, memory, the exchange platforms, the databases at a system, and the user interface, Examiner submits that these limitations amount to merely using a computer and/or computer components to perform the above-noted at least one abstract idea of a mental process (see MPEP § 2106.05(f) and see para. [0030] describing the configuration of the system which recites the use of general computer technologies).

Regarding the additional limitation of receiving, at an exchange platform, a first raw data from a client, the first raw data including image data associated with a patient, this is merely pre-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea of a mental process (see MPEP § 2106.05(g)).   

Regarding the additional limitation of generating, based on at least a portion of the patient data, a first query and a second query, this is merely pre-solution activity. The query of the data is being used as pre solution activity to then determine membership to a payer. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea of a mental process (see MPEP § 2106.05(g)).   

sending a first query to a first membership database at a first payer system and a second query to a second membership database at a second payer system, this is merely pre-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea of a mental process (see MPEP § 2106.05(g)).   

Regarding the additional limitation of sending, to a provider database at the first payer system, a third query, this is merely pre-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea of a mental process (see MPEP § 2106.05(g)).   

Regarding the additional limitation of generating a user interface for displaying, at the client, patient routing data that includes the first preferred in-network facility, this is merely post-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea of a mental process (see MPEP § 2106.05(g)).   

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.



For these reasons, representative independent claim 1 and analogous independent claims 11 and 20 do not recite additional elements that integrate the judicial exceptions into a practical application.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set below: 

Claims 2 and 12: These claims specify specific types of data to be gathered (patient routing data further includes in-network facility based on compliance to the clinical protocol) and therefore merely represent insignificant extra solution activity (see MPEP § 2106.05(g)).

Claims 3 and 13: These claims specify specific types of data to be gathered (querying a protocol database) and therefore merely represent insignificant extra solution activity (see MPEP § 2106.05(g)).

Claims 4 and 14: These claims specify specific types of data to be gathered (patient routing data further includes facility based on diversion status) and therefore merely represent insignificant extra solution activity (see MPEP § 2106.05(g)).

Claims 5 and 15: These claims specify specific types of data to be gathered (querying a facility system and further defining routing data) and therefore merely represent insignificant extra solution activity (see MPEP § 2106.05(g)).

Claims 7 and 17: These claims specify specific types of data to be gathered (querying a navigation system) and therefore merely represent insignificant extra solution activity (see MPEP § 2106.05(g)).

Claims 8 and 18: These claims specify specific types of data to be gathered (the query comprises HIPAA transactions) and therefore merely represent insignificant extra solution activity (see MPEP § 2106.05(g)).

Claims 9 and 19: These claims specify specific types of data to be gathered/manipulated (receiving a response from a database and parsing raw data) and therefore merely represent insignificant extra solution activity (see MPEP § 2106.05(g)).

Claim 10: These claims specify specific types of data to be gathered/manipulated (database has different data formats and exchange protocols) and therefore merely represent insignificant extra solution activity (see MPEP § 2106.05(g)).

Claim 21: This claim specifies specific types of data to be gathered/manipulated (further specifies patient data and image data) and therefore merely represent insignificant extra solution activity (see MPEP § 2106.05(g)).

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

Regarding the additional limitations of the data processor, memory, the exchange platforms, the databases at a system, and the user interface, Examiner submits that these limitations amount to merely using a computer and/or computer components to perform the above-noted at 

Regarding the additional limitation of receiving, at an exchange platform, a first raw data from a client, the first raw data including image data associated with a patient, this is merely pre-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea of a mental process (see MPEP § 2106.05(g) and see MPEP 2106.05(d)(II), specifically  Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; (storing and retrieving information in memory)).   

Regarding the additional limitation of generating, based on at least a portion of the patient data, a first query and a second query, this is merely pre-solution activity. The query of the data is being used as pre solution activity to then determine membership to a payer. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea of a mental process (see MPEP § 2106.05(g) and see MPEP 2106.05(d)(II), specifically Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)).   

Regarding the additional limitation of sending a first query to a first membership database at a first payer system and a second query to a second membership database at a second payer system, this is merely pre-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea of a mental process (see MPEP § 2106.05(g) and see MPEP 2106.05(d)(II), specifically Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)).   

Regarding the additional limitation of sending, to a provider database at the first payer system, a third query, this is merely pre-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea of a mental process (see MPEP § 2106.05(g) and see MPEP 2106.05(d)(II), specifically Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)).   

Regarding the additional limitation of generating a user interface for displaying, at the client, patient routing data that includes the first preferred in-network facility, this is merely post-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea of a mental process (see MPEP § 2106.05(g) and see MPEP 2106.05(d)(II), specifically  Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; (storing and retrieving information in memory)).   



For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-21 are rejected under 35 USC 101 as being directed to non-statutory subject matter. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 8-10, 11, 14, 15, 18-20, and 21  are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. US 2011/0295078 A1 to Reid et al. (“Reid”) in view of US 2013/0096938 A1 to Stueckemann et al. (“Stueckemann”) in further view of U.S. Patent Application Pub. US 2007/0203750 A1 to Volcheck (“Volcheck”) in further view of U.S. Patent Application Pub. US 2016/0125549 A1 to Joao et al. (“Joao”):
Regarding claim 1:
Reid teaches generating, …, a user interface for displaying, at the client, patient routing data that includes the first preferred in-network facility ([0230]-depending on the patient’s condition and need for treatment, a route via GPS to a facility that takes the patient’s insurance (in-network facility) and can provide proper treatment is generated).
Reid does not teach the following:
…by the exchange platform …
a system, comprising: at least one data processor; and at least one memory storing instructions, which when executed by at least one data processor, result in operations comprising: receiving, at an exchange platform a first raw data from a client, the first raw data including image data associated with a patient; 
parsing, by the exchange platform, the image data to generate patient data associated with the patient;
in response to the patient data failing to identify at least one payer for the patient, generating, based on at least a portion of the patient data, a first query and a second query;
querying, by the exchange platform, a plurality of payers systems in order to identify the at least one payer for the patient, the querying includes sending the first query to a first membership database at a first payer system and the second query to a second membership database at a second payer system, 
in response to a payer associated with the first payer system being identified as the at least one payer for the patient, sending, by the exchange platform, a third query to a provider database at the first payer system, the third query configured to retrieve at least a first preferred in-network facility for the patient; 
However, Stueckemann teaches that it was well known by one of ordinary skill in the art of health services that a centralized system of interactions between insurance providers and healthcare providers can be formed (this is interpreted as the exchange platform) [0053]. A system for managing the health services for a patient can include a way for the centralized system (interpreted as an exchange platform) to confirm the identity of the patient by taking in a scan of the patient’s identification card (interpreted as receiving raw data including image data associated with a patient) [0081]. The system can scan the image of the identification card, and can retrieve important information such as their name (interpreted as the patient data) [0093].
Therefore, it would have been obvious to one of ordinary skill in the art of health services before the effective filing date of the claimed invention to modify Reid to include a system including an exchange platform for taking in patient data from a raw data source to identify the patient because it provides more efficient data gathering for a patient.
However, Volcheck teaches that it was well known by one of ordinary skill of the art of health services that a provider can submit forms to multiple payers (can submit more than one query) 
 Therefore, it would have been obvious to one of ordinary skill in the art of health services before the effective filing date of the claimed invention to modify Reid/Stueckemann to include a query system to identify the patient’s payer to help reduce cost of a patient’s treatment by routing to the proper facility.
Additionally, Joao further teaches that it was well known by one of ordinary skill of the art of health services that a healthcare system can find one or more payers needed for the patient [0280]. Additionally, a facility that can meet the medical needs of the patient and has the insurance coverage accepted can be recommended (the in-network provider) [0273, 0274].
Therefore, it would have been obvious to one of ordinary skill in the art of health services before the effective filing date of the claimed invention to modify the Reid/ Stueckemann /Volcheck system to have a query to find an in-network facility to reduce healthcare costs by utilizing their insurance properly.

Regarding claims 11 and 20, these claims are rejected in a similar matter as the system of Reid/ Stueckemann /Volcheck/Joao of claim 1.


Reid/ Stueckemann/Volcheck/Joao discloses all of the limitations of claim 1. Reid further teaches wherein the patient routing data includes the first preferred in-network facility based at least on a diversion status of the first preferred in-network facility indicating the first preferred in-network facility as being able to accept the patient ([0230]- If there is a problem with the route to the facility, a diversion can be made to the route to go to another facility if needed.).

Regarding claim 14, this claim is rejected in a similar matter as the system of Reid/ Stueckemann /Volcheck/Joao of claim 4.

Regarding claim 5:
Reid/ Stueckemann /Volcheck/Joao discloses all of the limitations of claim 4. Reid further teaches further comprising: determining the diversion status for the first preferred in-network facility at least by querying a facility system ([0230]- from the EMS BOA device as described, a user can see if the facility has the means to accept the patient); and 
generating the patient routing data to include a second preferred in-network facility and/or an out-of-network facility instead of the first preferred in-network facility based at least on the diversion status of the first preferred in-network facility indicating the first preferred in- network facility as being unable to accept the patient ([0230]- If the first preferred facility is not accessible, the patient can be diverted to another preferred if the first facility cannot take the patient.).



Regarding claim 8:
Reid/ Stueckemann /Volcheck/Joao discloses all of the limitations of claim 1. Reid however does not teach the following:
wherein the first query and/or the second query comprise a Health Insurance Portability and Accountability Act (HIPAA) 270/271 transaction 
However, Volcheck teaches that it was well known by one of ordinary skill of the art of health services that a provider can submit forms to multiple payers (can submit more than one query) to confirm patient insurance coverage information [0061]. Additionally, a search can be done to a database in a healthcare system that holds payer information to confirm identify the payer of the patient. This inquiry (HIPAA 270) takes patient data, including name and address, to allow payers to return information (HIPAA 271) to confirm the specific coverage related to the patient including preventive services [0064].
 Therefore, it would have been obvious to one of ordinary skill in the art of health services before the effective filing date of the claimed invention to modify Reid/ Stueckemann /Volcheck/Joao to include a HIPAA 270/271 transaction system to identify the patient’s payer to help reduce cost of a patient’s treatment by routing to the proper facility.

Regarding claim 18, this claim is rejected in a similar matter as the system of Reid/ Stueckemann /Volcheck/Joao of claim 8.


Reid/ Stueckemann /Volcheck/Joao discloses all of the limitations of claim 1. Reid however does not teach the following:
further comprising: receiving, from the first membership database, the second membership database, and/or the provider database, at least one response; and parsing a second raw data included in the at least one response by at least converting non- extensible markup language data into an extensible markup language format 
However, Stueckemann teaches that it was well known by one of ordinary skill of the art of health services that when getting information from a database, the database is gathering relevant data, including insurance authorization forms (it can be interpreted that this information came from an insurance database), in XML format and can include data such as the patient’s address   [0090].
 Therefore, it would have been obvious to one of ordinary skill in the art of health services before the effective filing date of the claimed invention to modify Reid/ Stueckemann /Volcheck/Joao to format in a format like SQL transaction system to identify the patient’s payer to help reduce cost of a patient’s treatment by routing to the proper facility.

Regarding claim 19, this claim is rejected in a similar matter as the system of Reid/ Stueckemann /Volcheck/Joao of claim 9.

Regarding claim 10:
Reid/ Stueckemann /Volcheck/Joao discloses all of the limitations of claim 1. Reid however does not teach the following:
wherein the first membership database, the second membership database, and/or the provider database each applies a different data format and/or data exchange protocol 
However, Joao teaches that it was well known by one of ordinary skill of the art of health services that information can be exchanged by any acceptable means that includes TCP/IP as well [0153].
Therefore, it would have been obvious to one of ordinary skill in the art of health services before the effective filing date of the claimed invention to modify Reid/ Stueckemann /Volcheck/Joao to include data exchange protocols increase efficiency in data exchange between databases and computers.

Regarding claim 21:
Reid/ Stueckemann /Volcheck/Joao discloses all of the limitations of claim 1. Reid however does not teach the following:
wherein the image data corresponds to an identification card and/or a membership card associated with the patient, and wherein the patient data includes one or more of a name, and address, a date of birth, a gender, a membership identifier, a group number, a plan type, and a coverage type
However, Stueckemann teaches that it was well known by one of ordinary skill of the art of health services that image data can come for documents such as a driver’s license (an identification card) or an insurance card [0081]. After image analysis, the patient data that can be gathered from these documents include patient name, address, and insurance member number [0093].
Therefore, it would have been obvious to one of ordinary skill in the art of health services before the effective filing date of the claimed invention to modify Reid/ Stueckemann /Volcheck/Joao to include image data that includes an ID card and patient data that includes a name, address and insurance information because it provides a convenient source for gathering personal patient information.

Claims 2, 3, 6, 7, 12, 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. US 2011/0295078 A1 to Reid et al. (“Reid”) in view of US 2013/0096938 A1 to Stueckemann et al. (“Stueckemann”) in further view of U.S. Patent Application Pub. US 2007/0203750 A1 to Volcheck (“Volcheck”) in further view of U.S. Patent Application Pub. US 2016/0125549 A1 to Joao et al. (“Joao”) in further view of U.S. Patent Application Pub. US 2018/0314798 A1 to Hernandez et al. (“Hernandez”):

Regarding claim 2:
Reid/ Stueckemann /Volcheck/Joao discloses all of the limitations of claim 1. Reid however does not teach the following:
 wherein the patient routing data includes the first preferred in-network facility based at least on the first preferred in-network facility being compliant with a clinical protocol applicable to the patient, and wherein the clinical protocol applicable to the patient specifies a required procedure for treating, triaging, and/or transporting the patient 
However, Hernandez teaches that it was well known by one of ordinary skill of the art of health services that the system has relevant patient information that includes their condition and 
Therefore, it would have been obvious to one of ordinary skill in the art of health services before the effective filing date of the claimed invention to modify Reid/ Stueckemann /Volcheck/Joao to include a clinical protocol because it provides personalized care to better treat a patient.

Regarding claim 12, this claim is rejected in a similar matter as the system of Reid/ Stueckemann /Volcheck/Joao/Hernandez of claim 2.

Regarding claim 3:
Reid/ Stueckemann /Volcheck/Joao discloses all of the limitations of claim 2. Reid however does not teach the following:
further comprising: querying, based at least on the patient data, a protocol database to identify the clinical protocol applicable to the patient, the protocol database storing a plurality of clinical protocols; and 
generating the patient routing data to include a second preferred in-network facility and/or an out-of-network facility instead of the first preferred in-network facility based at least on the first preferred in-network facility being non-compliant with the clinical protocol applicable to the patient 
However, Hernandez teaches that it was well known by one of ordinary skill of the art of health services that the patient can be matched with the appropriate medical resources that are specific 
Therefore, it would have been obvious to one of ordinary skill in the art of health services before the effective filing date of the claimed invention to modify Reid/ Stueckemann /Volcheck/Joao to include a clinical protocol because it provides personalized care to better treat a patient.

Regarding claim 13, this claim is rejected in a similar matter as the system of Reid/ Stueckemann /Volcheck/Joao/Hernandez of claim 3.

Regarding claim 6:
Reid/ Stueckemann /Volcheck/Joao discloses all of the limitations of claim 1. Reid teaches wherein the patient routing data includes the first preferred in-network facility based at least on a traffic conditions ([0180]- navigation system can use software such as Google Maps (navigation can show traffic conditions and delays when going to a destination)).
  Reid does not teach the following:
for the first preferred in-network facility permitting the patient to be transported to the first preferred in-network facility within a threshold quantity of time 
However, Hernandez teaches that it was well known by one of ordinary skill of the art of health services that, depending on the level of care a patient needs and which hospitals or facilities can provide that care, the facilities are ranked by means of assigned a weighted score for 
Therefore, it would have been obvious to one of ordinary skill in the art of health services before the effective filing date of the claimed invention to modify Reid/ Stueckemann /Volcheck/Joao to include traffic conditions and time during patient transportation because the less time it takes to transport a patient, the less risk they have for complications.

Regarding claim 16, this claim is rejected in a similar matter as the system of Reid/ Stueckemann /Volcheck/Joao/Hernandez of claim 6.

Regarding claim 7:
Reid/ Stueckemann /Volcheck/Joao discloses all of the limitations of claim 6. Reid further teaches further comprising: determining the traffic conditions for the first preferred in-network facility by at least querying a navigation system ([0180]- navigation system can use software such as Google Maps (navigation can show traffic conditions and delays when going to a destination)); and 
Reid does not teach the following:
generating the patient routing data to include a second preferred in-network facility and/or an out-of-network facility instead of the first preferred in-network facility based at least on the traffic conditions for the first preferred in-network facility preventing the transport of the patient to the first preferred in-network facility within a threshold quantity of time
However, Hernandez teaches that it was well known by one of ordinary skill of the art of health services that, depending on the level of care a patient needs and which hospitals or facilities can provide that care, the facilities are ranked by means of assigned a weighted score for capability of providing care. The farther the facility is, it would take more time to get there, so the system would pick the second-best facility. This weighting factor can include distance to a facility that could contribute to how much time it would take to reach the destination. [0071]. 
Therefore, it would have been obvious to one of ordinary skill in the art of health services before the effective filing date of the claimed invention to modify Reid/ Stueckemann /Volcheck/Joao to include traffic conditions and time during patient transportation because the less time it takes to transport a patient, the less risk they have for complications.

Regarding claim 17, this claim is rejected in a similar matter as the system of Reid/ Stueckemann /Volcheck/Joao/Hernandez of claim 7.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE B SIOZOPOULOS whose telephone number is (571)272-6719.  The examiner can normally be reached on Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/HIEP V NGUYEN/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
/CONSTANTINE B. SIOZOPOULOS/
Examiner
Art Unit 3686